Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it is unclear whether “first disturbance torque” recited in the electronic control unit is configured to estimate first disturbance torque … refers to “a” first disturbance torque (needing no antecedent basis) or “the” first disturbance torque (needing antecedent basis). Additionally, the recitation of the first disturbance torque being disturbance torque other than motor torque suggests that “motor torque” is one type of disturbance torque. This means “disturbance torque” is defined as all disturbance torque other that one type of disturbance torque, which seems impossible to the Examiner. Does the Applicant instead intend for disturbance torque to be all torque other than the motor torque? If so, correction is required. If not, Applicant should address this with updated claim language and/or persuasive arguments.

	Claim 2 is rejected under 35 U.S.C. 112(b) due to its dependency on claim 1.

	Regarding claim 3, the recitation of a second basic command value lacks antecedent basis. Examiner notes that claim 2 recites a first basic command value. However, claim 3 does not depend from claim 2 and therefore lacks antecedent basis. Claim 3 is also rejected under 35 U.S.C. 112(b) due to its dependency on claim 1.

	Regarding claim 4, it is unclear whether “estimated torque calculated” recited in the electronic control unit is configured to use estimated torque calculated… refers to “an” estimated torque calculated (needing no antecedent basis) or “the” estimated torque calculated (needing antecedent basis). Claim 4 is also rejected under 35 U.S.C. 112(b) due to its dependency on claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takahashi et al. US 20050017664 A1 (hereinafter Takahashi).

1.	Takahashi discloses A steering device ([0013] “…a vehicle steering apparatus…”), comprising:
	a steering member ([0014] “…a steering wheel…”);
	a steering operation mechanism mechanically separated from the steering member ([0014] “…a steering mechanism that is mechanically separate from the steering wheel…”);
	a reactive force motor configured to impart reactive force torque to the steering member ([0015] “…a counter torque motor for applying a counter torque to the steering wheel.”);
	a steering motor configured to drive the steering operation mechanism ([0015] “…a steering motor that drives the steering rod.”);
	a steering torque sensor configured to detect steering torque imparted to the steering member ([0030] “A torque sensor 18 is able to detect a steering torque of the steering shaft 11.”);
	and an electronic control unit ([0038] “…an electronic control unit…”), wherein
	the electronic control unit is configured to set a manual steering angle command value based on the steering torque ([0015] “…a counter torque motor for applying a counter torque to the steering wheel.”),
	the electronic control unit is configured to compute a reactive-force-related composite angle command value based on a reactive-force-related automatic steering angle command value and the manual steering angle command value ([0015] “…generating a command value of a current to be supplied to the steering motor in accordance with the steering position of the steering wheel, and subjecting the steering motor to a feedback control based on the current command value…” Examiner notes that the “command value” as disclosed by Takahashi reads on the “reactive-force-related composite angle command value” as disclosed in this claim language in light of in the Applicant’s spec. They both control steered wheels due to input from the steering wheel (as typical in steer-by-wire technology).),
	the electronic control unit is configured to compute a steering-related composite angle command value based on a steering-related automatic steering angle command value and the manual steering angle command value ([0015] “…generating a command value of a current to be supplied to the steering motor in accordance with the steering position of the steering wheel, and subjecting the steering motor to a feedback control based on the current command value…” Examiner notes that the “command value” as disclosed by Takahashi reads on the “steering-related composite angle command value” as disclosed in this claim language in light of the Applicant’s spec. They both control steered wheels due to input from the steering wheel (as typical in steer-by-wire technology).),
	the electronic control unit is configured to cause a rotational angle of the reactive force motor to follow the reactive-force-related composite angle command value ([0015] “…a counter torque motor for applying a counter torque to the steering wheel.”),
	the electronic control unit is configured to cause a rotational angle of the steering motor to follow the steering-related composite angle command value ([0015] “…a steering motor that drives the steering rod.”), and
	the electronic control unit is configured to estimate first disturbance torque, the first disturbance torque being disturbance torque other than motor torque [so this (a/the?) motor torque is a disturbance torque?] of the steering motor acting on an object of driving by the steering motor. ([0054] “The disturbance observer section 322 estimates the steering axial force acting on the shaft 213, based on the input angular velocity… and the actual current values…”)

2.	Takahashi includes, as discussed above, The steering device according to claim 1,
	Takahashi also discloses, wherein the electronic control unit is configured to compute a first basic command value based on the steering-related composite angle command value, and is configured to compensate the first basic command value by the first disturbance torque. ([0057] “…the determining section 331 makes a connection to input the current commands Ic1 and Ic2 distributed for the steering motors 211 and 212 via the switching section 330 into the disturbance observer section 322. Accordingly, in this case, the disturbance observer section 322 computes the virtual steering axial force F.sub.dis acting on the shaft 213, based on the input angular velocity .omega.r and the distributed current commands Ic1 and Ic2. That is, the disturbance observer section 322 computes the virtual steering axial force F.sub.dis in accordance with the expression (3) by substituting the angular velocity .omega.r and the q-axis current commands Iqc1 and Iqc2 of the current commands Ic1 and Ic2 for the following expression (5) and summing the disturbance torque for both the steering motors 211 and 212.”)

3.	Takahashi includes, as discussed above, The steering device according to claim 1,
	Takahashi also discloses wherein the electronic control unit is configured to compute a second basic command value based on the reactive-force-related composite angle command value,
	wherein the electronic control unit is configured to estimate second disturbance torque, the second disturbance torque being disturbance torque other than motor torque of the reactive force motor acting on an object of driving by the reactive force motor, and
	wherein the electronic control unit is configured to compensate the second basic command value by the second disturbance torque. ([0057] “…the determining section 331 makes a connection to input the current commands Ic1 and Ic2 distributed for the steering motors 211 and 212 via the switching section 330 into the disturbance observer section 322. Accordingly, in this case, the disturbance observer section 322 computes the virtual steering axial force F.sub.dis acting on the shaft 213, based on the input angular velocity .omega.r and the distributed current commands Ic1 and Ic2. That is, the disturbance observer section 322 computes the virtual steering axial force F.sub.dis in accordance with the expression (3) by substituting the angular velocity .omega.r and the q-axis current commands Iqc1 and Iqc2 of the current commands Ic1 and Ic2 for the following expression (5) and summing the disturbance torque for both the steering motors 211 and 212.” Examiner notes that the “second basic command value” disclosed in the claim have caused the claim to be rejected under 112(b) as explained above. However, for the sake of argument, if two separate command values and disturbance torques were clearly claimed here, the citation would still read on the limitations, as Takahashi discloses computing two commands (“Ic1 and Ic2”). Takahashi discloses a “second disturbance torque”: [0054] “The disturbance observer section 322 estimates the steering axial force acting on the shaft 213, based on the input angular velocity [i.e. a “first disturbance torque”]… and the actual current values [i.e. a “second disturbance torque”]…” )

4.	Takahashi includes, as discussed above, The steering device according to claim 1,
	Takahashi also discloses wherein the electronic control unit is configured to use estimated torque calculated based on the first disturbance torque to generate the manual steering angle command value. ([0058] “The counter torque command generating section 323 obtains, as a counter torque command, a counter torque necessary to attain a counter torque by referring to a counter torque map stored in storage means, not shown, based on the steering axial force F.sub.dis estimated or computed by the disturbance observer section 322, and outputs the obtained counter torque command to the torque control section 324. The torque control section 324 computes a deviation between the steering torque input from the torque sensor 18 and the counter torque command, and applies the deviation as the current command of counter torque to the current control section 325.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664